Title: Abigail Adams to Lucy Cranch, 20 July 1786
From: Adams, Abigail
To: Cranch, Lucy,Greenleaf, Lucy Cranch


     
      My Dear Neice
      London july 20th 1786
     
     My fourth Letter I begin to you. I dare not reckon the Number I have to write; least I should feel discouraged in the attempt. I must circumscribe myself to half a sheet of Paper. Raree Shows are so much the taste of this Country that they make one even of the corpse of great people, and the other Day a Gentleman presented me with a Card to go and see the corpse of the Duke of Northumberland, who died at his House in the Country but was brought here to be laid in state. It is said he, a senseless peice of Pagentry, but as such, I would advise you to see it. It is practised only with crownd Heads and some of the most ancient families of Dukes. The Late Duke was Father to Lord Peircy, whom the Americans well remember. His Lordship (who lives a few doors from us), being the elder son inherits the title and estate, and is now duke of Northumberland.
     Northumberland House is in the city, a great immence pile of Building to which one enters through massy Iron Gates. At this Gate stood four porters clad in Black, the court up to the house was hung in Black and divided by a temporary railing that the spectators might pass in, upon one side and out upon the other. From the Court we enterd a long Suit of rooms, 5 in Number through rows of servants on each side of us; all Sabled as well as the rooms. I never before understood that line of Pope’s
     
      “When Hopkins dies a thousand Lights attend.”
     
     I believe there were two thousand here, for Day light was totally excluded. Upon the walls were as many Eschutcheon as candles, these are formd so as to place a light in each. These plates are all washd with Silver, being put up upon the black Cloth and lighted in this manner gave the rooms a Tomb like appearence, for in this manner are the Tombs of the Dead enlightned in Catholick Countries, and it is not uncommon for the great to leave a large Sum of Money for lights to be kept constantly burning. Through these rooms we moved with a slow pace and a Solom Silence into that which containd the corps. Here upon a superb Bed of State, surrounded with 24 wax Lights upon enormous silver candle Sticks, lay the remains of his Grace, as I presume, but so buried amidst Stars and Garters, and the various insignias of the different offices he sustaind, that he might as well have been at Sion House; for all that one could see of him, for these ornaments are display’d like flags
     
      The George and Garter dangling from the bed
      Where Gaudy Yellow strove with flameing red
     
     Upon the Bolster lay the Ducal coronet, and round the bed stood a dozen Men in black whom they call Mutes. It was said that the Corps was cloathd in a white satin tunick and cap richly trimd with Blond lace, but for this I cannot vouch, tho I do not think it more ridiculous than the other parts of the parade which I saw: and this farce was kept up ten Days. The Body was then deposited in westminster abbe, with as much Parade and shew as possible; but being out of Town, I did not see it. We made an excursion as far as Portsmouth, which lies about 75 miles from London. I was much dissapointed in the appearence of the Country, great part of it being only barren Heath. Within 18 mils of the Town it appears fruitfull and highly cultivated. We spent only one Day at Portsmouth, but returnd an other road which brought us back through windsor. Here we stoped a day and half, and I was Charmd and delighted with it, the most Luxurient fancy cannot exceed the Beauties of this place. I do not wonder that Pope Stiled it, the Seat of the Muses. Read his Windsor Forrest, and give full credit to his most poetic flights. The road by which we enterd the Town was from the Top of a very steep Hill. From this hill a lawn presents itself on each side, before you a broad straight road 3 miles in length, upon each side a double plantation of lofty Elms lift their Majestick Heads, which is exceeded only by a view of the still Grandeur Forest at a distance which is 30 miles in circumference. From this Hill you have a view of the castle and the Town. This place as in former Days, is the retreat of the monarck. The Royal family reside here nine Months of the Year, not in the Castle, as that would require the attendance of Ministers &c. The present Queen has a neat Lodge here close to the Castle and there is an other a few rods distant for the princessess. His Majesty is a visitor to the Queen and the family reside here with as little parade as that of a private Gentlemans. It is the Etiquette that none of his Majesties Ministers approach him upon buisness here, dispatches are sent by Messengers, and answers returnd in the same way. He holds his Levies twice a week in Town. The Castle is one of the strongest places in Europe as it is said, and a safe retreat for the family in case any more Revolutions should shake this kingdom. It was first built by Edward the 3d, Charles the 2d kept his Court here during the Summer Months, and spaird no expence to render it Worthy the Royal residence. He furnishd it richly and decorated it with paintings by the first Masters. It is situated upon a high Hill which rises by a gentle assent and enjoys a most delightfull prospect round it. In the front is a wide and extensive vale, adornd with feilds and Medows, with Groves on either side, and the calm smooth water of the Thames running through them. Behind it are Hills coverd with fine Forests, as if designd by nature for Hunting. The Terrace round the Castle is a noble walk; coverd with fine Gravel it is raised on a steap declivity of a hill, and over looks the whole Town. Here the King and Royal family walk on sunday afternoons in order to shew themselves to those of their Subjects, who chuse to repair to windsor for that purpose. In fine weather the terrace is generally throngd. From the Top of this tower on the castle they shewd us 3 different Counties. To describe to you the appartments the Paintings and Decorations within this castle would require a volm instead of a Letter. I shall mention only two rooms and the first is that calld the Queens bed chamber, where upon the Top of the cealing is painted the Story of Diana and Endymion. The Bed of state was put up by her Majesty, the inside and counterpain are of white sattin the curtains of pea Green richly embrodered by a Mrs Wright embroderer to her Majesty. There is a full length Picture of the Queen with her 14 children in minature in the same peice, taken by mr West. It is a very handsome likeness of her. The next room is calld the room of Beauties, so named for the Portraits of the most celebrated Beauties in the Reign of Charles the 2d, they are 14 in Number. There is also Charles Queen a very handsome woman. The dress of many of them, is in the Stile of the present Day. Here is also Queen Carolinies China closet, filled with a great variety of curious china elegantly disposed.
     I have come now to the bottom of the last page. If I have amused my dear Neice it will give great pleasure to her affectionate
     
      A. Adams
     
     
      PS I send you the fashionable Magizine.
     
    